Citation Nr: 0843148	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, including service in the Republic of Vietnam.

The veteran presented sworn hearing testimony during a 
hearing held at the RO before the undersigned Veterans Law 
Judge in March 2007.  In July 2007, the Board of Veterans' 
Appeals (Board) remanded the appeal for additional 
evidentiary development.  It has now been returned to the 
Board for further appellate review.


FINDING OF FACT

The veteran has type I diabetes, which was initially 
diagnosed ten years after his discharge from service.


CONCLUSION OF LAW

Service connection for diabetes is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for diabetes 
mellitus is warranted under the presumptive provisions set 
forth at 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(e), 
providing that specified diseases, including type II 
diabetes, are presumed under law to have been caused by 
exposure to herbicide agents used in Vietnam between 1962 and 
1975.  

The evidence shows that the veteran served in Vietnam during 
the defined time period, therefore he is presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6).  
The medical evidence also shows that he suffers from 
diabetes, reportedly diagnosed in 1979, approximately ten 
years after his discharge from service.  The only question in 
this case is whether the veteran has type II diabetes, thus 
triggering the presumption of service connection, or type I 
diabetes, to which the presumption does not apply.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to the claims decided herein in a letter of October 
2002, prior to the initial rating decision in the matter.  
The veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In the Board's July 2007 remand, we noted that the records 
reflecting the veteran's initial diagnosis of diabetes had 
not been obtained for review.  As these records would be 
especially probative of his claim, we requested that they be 
obtained upon remand.  To that end, the RO requested that the 
veteran identify the medical care provider who had rendered 
the initial diagnosis and provide the appropriate release of 
information form.  No response was received from the veteran, 
however.

No further action can be taken by VA absent the veteran's 
cooperation in identifying his physicians and in releasing 
the records to VA.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board concludes that additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Nevertheless, VA medical records, private post-service 
medical records, service medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran has availed himself of the opportunity 
to present sworn testimony in support of his claims.  We are 
satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist to the extent possible under 
the circumstances.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as diabetes mellitus, Type I or 
Type II, becomes manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran served on active duty in Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to Agent 
Orange or similar herbicides.  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases, including Type II 
diabetes, for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Evidence which may be considered 
in rebuttal of service incurrence of a disease listed in 
Section 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

In this case, the evidence of record shows that the veteran 
was initially diagnosed with diabetes Type I, in 1979, 
approximately ten years after his discharge from service.  As 
noted above, this fact has been established mostly through 
the veteran's own statements and history, as the medical 
records reflecting the initial diagnosis have not been 
obtained for review, although later medical records 
corroborate the initial diagnosis as occurring in 1979, by 
history.  

The medical records which are available for review, dated 
from 1980 to the present, reflect diagnoses of diabetes Type 
I, with a single exception.  The report of a December 2002 VA 
neurology examination, which was conducted for the purpose of 
identifying the veteran's neurological diabetic 
complications, concludes with a diagnosis of diabetes 
mellitus type 2.  The examiner did not have the veteran's 
claims file available, although the veteran's VA medical 
records were reviewed.  As the VA medical records do not 
include the initial diagnosis either, the examiner's 
determination was not fully-informed.   

The report of a second general VA examination also conducted 
in December 2002 contains a diagnostic impression of diabetes 
type I.  However, review of the entire report reveals that 
this diagnosis was based upon the veteran's own history 
provided to the examiner of having been diagnosed with 
Diabetes I in 1979.  

During the March 2007 hearing on appeal, the veteran 
testified that although his diabetes was not diagnosed until 
1979, he recalled having symptoms of low blood sugar and high 
blood sugar, along with complications of diabetes such as 
nervous problems and shingles as early as 1974.  He also 
proposed that his type I diabetes may have been aggravated by 
his Agent Orange exposure, or that possibly his type I 
diabetes turned into type II diabetes over the years.  

The veteran underwent another VA examination in April 2008, 
conducted for the express purpose of identifying which type 
of diabetes the veteran has.  The report of the examination 
reflects that no special testing was done.  However, the 
examiner rendered a firm diagnosis of Diabetes I, based upon 
the veteran's stated history of having been diagnosed at age 
32.  The examiner then provided the explanation that "Type I 
diabetes is early onset or juvenile and whereas Type II 
diabetes most patient are over 40 years of age and obese."  
The examiner also indicated that the veteran's claims file 
had been reviewed and cited to several of the early records 
reflecting a diagnosis of diabetes I.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the veteran recalls having symptoms which 
may have been indicative of diabetes as early as 1974, the 
Board notes that as a layperson he is not competent under law 
to interpret his symptoms.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Even assuming that he is correct that he may 
have been suffering from diabetes prior to the formal 
diagnosis in 1979, the evidence still shows that he did not 
have diabetes in service or within one year of service, 
meaning that he cannot receive the benefit of the legal 
presumption that a chronic disease was incurred during 
service if it becomes manifest to a degree of 10 percent 
within one year of service.  

With regard to his postulated theories that his type I 
diabetes may have morphed into type II diabetes or that type 
I diabetes may have been aggravated by exposure to herbicides 
in Vietnam, we note that there is no medical evidence to 
support these theories.  None of the medical evidence of 
record could be interpreted as supporting these theories.  
Indeed, the December 2002 VA examiner specifically commented 
that type I diabetes is not secondary to Agent Orange.  

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In evaluating the medical evidence of record, we note that 
the veteran has consistently provided the history of having 
been diagnosed with type I diabetes ten years after service.  
All the medical records except for the December 2002 VA 
neurology examination contain diagnoses of type I diabetes.  
Why the neurological examiner reached the opposite conclusion 
is unclear, although it does not appear that the examiner 
relied upon the veteran's history or indeed any history, as 
he took no note of the type I diagnoses in the VA records 
which he was able to review, and he did not have any other 
pertinent medical records available to him.  Additionally we 
note that the purpose of the examination was not to determine 
what type of diabetes the veteran had, but rather to identify 
all neurological impairments arising from his diabetes.  
Thus, we cannot conclude with any certainty that the 
diagnosis of type II diabetes was reached after much thought.  
Rather, we accord greater weight to the rest of the diagnoses 
of record, indicating that the veteran has type I diabetes.  
We give special weight to the conclusion of the April 2008 
examiner, as the entire purpose of this examination was to 
conclusively identify which type of diabetes the veteran has.  
Furthermore, the examiner provided a rational for the 
conclusion that the veteran, in fact, has type I diabetes.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim that his diabetes was 
caused by exposure to herbicides in Vietnam.  That he is 
legally presumed to have been exposed to such herbicides is a 
given.  However, the overwhelming evidence of record is to 
the effect that the veteran has a different type of diabetes 
(type I) that is not caused by herbicide exposure, rather 
than the type II, which has been specifically defined by 
regulation as warranting the legal presumption of herbicide 
causation.  

Although the Board is sympathetic to the veteran's claims, we 
are constrained to apply the law and regulations as they are 
written.  In this case, the veteran's situation simply does 
not fit into the law so as to allow a grant of the benefit 
sought.  Thus, service connection for diabetes type I is 
denied.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


